Citation Nr: 1114760	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  06-23 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating greater than 30 percent prior to September 26, 2006; greater than 60 percent from September 27, 2006 to June 30, 2009; and greater than 30 percent on and after July 1, 2009, for asthma. 

2.  Entitlement to a rating greater than 10 percent prior to December 26, 2007, and greater than 30 percent on and after February 1, 2009, for chondromalacia of the right knee, status post torn meniscus repair, total knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1989 to September 1998.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's requests for a rating greater than 10 percent for his service-connected right knee disability, and for a rating greater than 30 percent for his service-connected asthma disability.  

In July 2010, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the claims file.

In correspondence dated in April 2008 the Veteran averred that the RO had committed clear and unmistakable error (CUE) in its February 1999, May 2005, and December 2006 rating decisions by granting less than a 100 percent rating for his service-connected asthma disability.  This issue, which has not been adjudicated by the Agency of Original Jurisdiction (AOJ), is referred back for appropriate action.

The issue of service connection for a right hip disorder has also been raised, but has not been adjudicated, and is accordingly referred to the AOJ for appropriate action.

The issue of an increased rating for the Veteran's service-connected asthma disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to February 1, 2009, the Veteran's right knee disability was manifested by at torn medial meniscus and pain and effusion into the joint.

2.  As of July 5, 2007, the Veteran's right knee disability is manifested by limitation of extension to 10 degrees.

3.  Beginning February 1, 2009, after the Veteran's total right knee replacement, his right knee disability has been manifested by chronic residuals to include severe painful motion in the affected extremity. 


CONCLUSIONS OF LAW

1.  Prior to February 1, 2009, the criteria for a 20 percent evaluation, but no more, for chondromalacia of the right knee (right knee disability), status post torn meniscus repair, total knee replacement, are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5020 (2010).

2.  On and after July 5, 2007, the criteria for a 10 percent evaluation, but no more, for a right knee limitation of extension, are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

3.  On and after February 1, 2009, the criteria for a 60 percent evaluation, but no more, for a right knee disability, are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5020 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   A March 2005 letter, that contained the required content, was sent to the Veteran prior to initial adjudication.  Although a March 2006 letter addressing the assignment of effective dates and evaluations was not sent prior to initial adjudication, there is no prejudice to the Veteran in proceeding to adjudication of these claims because the letter was followed by a readjudication of the claim in multiple statements of the case.  Prickett, 20 Vet. App. at 376.  Additionally, the Veteran was represented throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.   VA provided the Veteran with adequate medical examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Board finds that the C&P examinations obtained in this case were sufficient, as they included a full reading of the VA medical records in the claims file and considered all of the pertinent evidence of record, the Veteran's statements, provided explanations for all opinions proffered, and provided the medical information necessary to apply the appropriate rating criteria.  In addition, in July 2010 he testified regarding his disabilities before the undersigned Acting Veterans Law Judge; the transcript of which is in the claims file.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "[T]he relevant temporal focus . . . is on the evidence concerning the state of the disability from the time period one year before the claim was filed."  Hart, 21 Vet. App. at 509.  

In a February 1999 rating decision, the RO granted service connection for a right knee disability and assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5020, effective September 19, 1998.  In February 2005, the Veteran filed a claim for an increased evaluation.  By a May 2005 rating decision, the RO continued the 10 percent evaluation.  The Veteran appealed.   

In subsequent rating decisions, the RO assigned two temporary 100% evaluations from November 30, 2006 to February 28, 2007 and from December 27, 2007 to January 31, 2009.  In a June 2008 rating decision, the RO assigned a 30 percent rating effective February 1, 2009, under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Because the Veteran received the maximum schedular rating from November 30, 2006 to February 28, 2007 and from December 27, 2007 to January 31, 2009, there is no issue in controversy regarding those time periods.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting that a veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum benefit is awarded).  These time periods are thus not considered below. 

As regards the joints, consideration will be given to factors such as less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  The Board notes that disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part which becomes disabled on use must be regarded as seriously disabled.  However, a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59.


Rating in excess of 10 percent prior to February 1, 2009

In an April 2005 VA joints examination report, the Veteran complained of moderate pain of 8/10 in severity, which he said increased with standing for 20 minutes; walking three blocks; lifting over 40 pounds; and driving after 30 minutes.  He reported that he occasionally wore a brace on the knee.  Physical examination found a well-healed right knee scar of 7 centimeters.  Range of motion was 0 to 125 degrees flexion with mild pain.  There was slight fluid about the knee and some medial tenderness; moderate crepitus with flexion; and no laxity.  Diagnosis was degenerative joint disease of the right knee.  According to the examiner, there was no additional limitation with repetitive use; no additional limitation during flare-up; and no instability.  

An August 2005 VA treatment record documented complaints of limited activity level due to right knee swelling and pain.  On examination there was warmth and effusion in the right knee with decreased range of motion.  X-rays revealed minimal narrowing of the right medial compartment, mild femoral condyle osteophytes, and bipartite right patella with mild degenerative changes.  Diagnosis was traumatic arthrosis and medial meniscal tear of the right knee with chronic pain. 

A January 2006 VA treatment record documented complaints of right knee effusion with decreased range of motion and pain.  A February 2006 VA record noted chronic right knee pain and intermittent effusions.  Examination found crepitus and mild fullness; patella not ballotable; and no popliteal pain.  X-rays showed tricompartmental degenerative joint disease, osteophyte formation, and no effusion.  Diagnosis was osteoarthritis, posttraumatic.  An April 2006 VA record noted complaints of increasing medial compartment pain and crepitus, occasional mechanical symptoms, and a sensation of giving way, but no true instability episodes.  Physical examination found a varus deformity and 1+ effusion, patellofemoral crepitus with medial joint line tenderness; negative Lachman's; and negative pivot shift.  Range of motion was -2 to 110 degrees.  X-rays showed bipartite patella with superior and inferior spurs, and medial compartment arthrosis with a varus alignment.  Diagnosis was medial compartment gonarthrosis and patellofemoral arthritis with bipartite patella.  

A VA treatment record dated in May 2006 documented complaints of right knee pain.  Physical examination found pretty good range of motion, but notable crepitus.  The knee was stable to varus/valgus and Lachman's sign and posterior drawer tests were negative.  X-rays showed tricompartmental degenerative joint disease, mostly involving the patellofemoral compartment, as well as the medial compartment.  

Private treatment notes dating from February 2006 to June 2006 indicate stiff and aching joint, but no effusion.  A private treatment record dated in February 2006 relays the Veteran's report of pain in the right knee most of the time, including night and rest pain.  There was an antalgic gait.  Physical examination found varus alignment, medial periarticular thickening and tenderness, and positive effusion; but no lag on straight leg raising; and no instability.  Testing found 5 to 120 degrees range of motion of the right knee, with crepitation.  X-rays showed very close to bone-on-bone medial compartment osteoarthritis with large osteophytes; a bipartite patella; and patellofemoral and lateral compartment disease.  

Private treatment records dated in April and June 2006 note the Veteran's complaint that his right knee was bothering him more.  The physician noted that the Veteran wore a functional knee brace, and walked with an antalgic gait.  Physical examination found varus alignment of the right knee.  Testing found 3 to 125 degrees range of motion of the right knee, with crepitation.  There was no lag on straight leg raising; no instability; and McMurray's was negative.  X-rays revealed medial compartment osteoarthritis, not yet bone on bone, but there was significant varus deformity and significant wear.  Treatment included an intraarticular injection.

In a letter dated in June 2006 a private orthopedic physician indicated that the Veteran was under his care for treatment of severe osteoarthritis of the right knee.  He added the Veteran had had developed close to bone-on-bone medial compartment posttraumatic osteoarthritis in the right knee.  In November 2006 the Veteran underwent arthroscopic debridement of the right knee.

Private treatment records dated in February 2007 advise that the Veteran was status post arthroscopy, and was back to wearing his unloader knee brace.  Physical examination found varus alignment; no lag on straight leg raising.  Testing found 5 to 100 degrees range of motion of the right knee, with significant crepitation.  Diagnosis was osteoarthritis of the right knee.  The physician averred that the knee was worn out.  The physician wrote a return to work letter advising that the Veteran had tremendous osteoarthritis of the right knee and needed to be provided a sedentary desk job.

On VA joints examination in March 2007 the Veteran complained of chronic and constant right knee pain and constant swelling.  He described the pain as a dull ache, and at other times as sharp pain averaging about 8/10.  He reported that he wore a heavy metal brace, used a cane, and occasionally used crutches.  He also reported that he had returned back to work the prior month doing light duty, sedentary work, and said that his job aggravated his knee.  He also said that his knee problem interfered with his activities of daily living, especially walking, standing, and sitting down, but not lying down.  He denied any additional limitations with flare-ups.  Physical examination found mild edema and crepitus throughout the right knee.  Range of motion testing found 0 to 80 degrees flexion with pain laterally and medially; stable medial and lateral collateral ligaments; stable anterior and posterior cruciate ligaments; and stable medial and lateral meniscus.  There was no laxity or instability, and Lachman's and McMurray's were negative.  Active range of motion did not produce any weakness, fatigue, or incoordination, and there was no additional loss of range of motion with repetitive movements.  The examiner noted right posttraumatic knee degenerative joint disease possibly needing total knee replacement at a later date, moderate to severe disability.

A private treatment record dated in June 2007 notes the Veteran's complaints of pain and swelling in the right knee.  The physician noted that the Veteran was status post arthroscopy in November 2006, and observed that the Veteran was ambulating without the use of any assistive devices.  Physical examination found full extension of the right lower extremity with no lag; but there was moderate effusion and medial compartment tenderness to palpation of the right knee.  The knee was neurovascularly intact distally.  Testing found 3 to 110 degrees range of motion, and an antalgic gait, favoring the left lower extremity.  Diagnosis was status post right total knee arthroscopy; osteoarthritis of the right knee; and moderate effusion of the right knee.  

A VA treatment record dated in June 2007 advises of right knee x-ray findings of moderately severe tricompartmental degenerative joint disease; moderate narrowing at the medial joint compartment; and bipartite patella.

A private treatment record dated in July 2007 reflects the Veteran's complaints of tremendous start up stiffness and pain in the right knee.  Physical examination found varus alignment of the right knee and atrophy of the right thigh.  Range of motion of the right knee was 10 degrees to 90 degrees, and there was crepitation.  There was no lag on straight leg raising.  Motor and sensory examinations were intact.  X-rays showed bone on bone medial and patellofemoral compartment osteoarthritis, and the physician stated that the knee was worn out.  

In a letter dated in July 2007 a private orthopædic physician wrote that the Veteran was under his care for treatment of severe osteoarthritis of the right knee; that the Veteran had had one open surgical procedure and three scopes on the knee; and that the Veteran was going to undergo a right knee replacement in the near future.  He added that the Veteran had maintained good strength and range of motion of the knee despite tremendous osteoarthritis, and reiterated that there was tremendous bone-on-bone with complete absence of joint space medial and in the patellofemoral compartments.

For this time period, the Veteran's right knee disability is rated as 10 percent disabling under Diagnostic Code 5020 for synovitis.  Synovitis is rated based on the limitation of motion of the affected parts as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5020.  Degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  But no higher evaluation is warranted.  In the absence of limitation of motion, a 20 percent rating is appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note, however, that the 20 percent and 10 percent ratings based on x-ray findings, will not be combined with ratings based on limitation of motion.  It is also noted that the 20 percent and 10 percent ratings based on x-ray findings will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  

The Board finds that the evidence of record does not support an evaluation in excess of 10 percent.  This is because the x-ray evidence does not show 2 or more major or minor joints and there is limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  Accordingly, an increased evaluation for synovitis is not warranted.  

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  A maximum 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).  Here, the Veteran has provided competent and credible lay evidence of painful right knee with swelling.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (noting that a lay witness is competent to provide evidence as to the visible symptoms or manifestations of a disease or disability).

Additionally, the objective medical evidence found crepitus with range of motion throughout the time period.  An August 2005 VA record noted a meniscal tear, but a February 2006 record noted there was no effusion.  But effusion was objectively demonstrated in August 2005 and April 2006 VA medical records and February 2006 and June 2007 private medical records.  Although the evidence does not definitely demonstrate locking and dislocated meniscal cartilage, the objective evidence shows painful range of motion, as evidenced by significant crepitus, with effusion into the joint.  The Board therefore finds, resolving all reasonable doubt in favor of the Veteran, that the evidence of record more nearly approximates the criteria for the 20 percent evaluation.  38 C.F.R. § 4.3, 4.7 (2010).  This is the maximum evaluation permitted under this Diagnostic Code.

The Board has considered an evaluation in excess of 20 percent under alternative diagnostic codes.  Schafrath, 1 Vet. App. at 595.  A 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  Although the Veteran intermittently provided competent and credible evidence of a sensation of give-way and instability, the credible and probative objective medical of record demonstrates there is no instability and outweighs the lay evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence); see also Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); Caluza, 7 Vet. App. at 511; Espiritu, 2 Vet. App. at 495; Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not free to substitute its own judgment for that of an expert).  An April 2005 VA examination noted no laxity or instability.  An April 2006 VA record noted there was no true instability episodes and a negative Lachman's test.  A May 2006 VA record noted the knee was stable to varus/valgus stress and that there were negative Lachman's and drawer tests.  Private medical records from February 2006 through June 2006 noted there was no instability.  A March 2007 VA examination noted stable knee ligaments, stable meniscus, no laxity or instability, and negative Lachman's and McMurray's test.  The Board thus finds that there is no right knee instability; in particular there is no severe recurrent subluxation or lateral instability.  An evaluation in excess of 20 percent under this diagnostic code is thus not warranted.  

For flexion of the leg, a 30 percent evaluation is assigned for limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  For extension of the leg, 30, 40, and 50 percent evaluations are provided for extension of the leg limited to 20, 30, and 45 degrees respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Throughout the time period, flexion of the right knee has been 80, 90, 110, 120, and 125 degrees and extension has been -2, 0, 3, 5, or 10 degrees, none of which warrant an evaluation in excess of 20 percent.  

Additionally, there is no evidence of gout, ankylosis, or impairment of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Code 5017, 5256, 5262 (2010).  The Diagnostic Codes for removal of the semilunar cartilage and genu recurvatum do not provide for an evaluation in excess of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263 (2010).  Accordingly, consideration under alternative diagnostic codes does not provide for an evaluation in excess of 20 percent.  

The Board has also considered whether a separate evaluation is warranted for left knee arthritis and instability.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  The Board has also considered whether separate evaluations are warranted for limitation of knee extension and flexion.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2005) (holding that where a knee disability manifests both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261).  As noted above, however, there is no instability and thus a separate evaluation cannot be assigned on that basis.  Additionally, although one finding of right knee extension was that it was limited to 10 degrees, which corresponds to a compensable evaluation, at no point during the time period was right knee flexion limited to 45 degrees, which is the requirement for a compensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Accordingly, separate evaluations on this basis are not warranted.

However, the Board notes that the Veteran's right knee extension was limited to 10 degrees as of a July 5, 2007 private medical record.  This correlates to a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Moreover, limitation of motion is not considered within the Veteran's 20 percent evaluation for dislocated semilunar cartilage with pain, frequent locking, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Assigning a separate evaluation on this basis would therefore not compensate the Veteran twice for the same symptomatology.  See 38 C.F.R. § 4.14 (2010) (noting that the evaluation of the same manifestations under various diagnoses is to be avoided); Esteban v. Brown, 6 Vet. App. 259 (1994) (providing that where there are separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes).  Accordingly, a separate 10 percent evaluation should be assigned for right knee limitation of extension.

Prior to February 2009, consideration has been given to whether there is any additional functional loss not contemplated in the 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2010).  The Veteran consistently reported moderate to severe pain that increased with standing, walking, lifting, and driving.  He occasionally wore a knee brace.  He also reported crepitus, swelling, and a feeling of give-way.  At the March 2007 VA examination, he also said that his knee problem interfered with his activities of daily living, especially walking, standing, and sitting down, but not lying down.  He denied any additional limitations with flare-ups.  The objective evidence of record noted an antalgic gait and the intermittent use of assistive devices.  But, as noted above, the objective evidence of record found no true instability until July 2007, which is compensated separately as of that date.  Additionally, the Veteran's chronic pain, crepitus, and swelling are considered as the basis for the 20 percent evaluation.  Although a July 2007 private record found atrophy of the right thigh, in a letter dated in July 2007 a private orthopedic physician wrote that the Veteran had maintained good strength and range of motion of the knee despite tremendous osteoarthritis.  Furthermore, the April 2005 and March 2007 VA examiners found there was no additional limitation with repetitive use and no additional limitation during flare-up.  Accordingly, the Board finds that there is no additional functional loss not contemplated in the 20 percent rating and that an increased evaluation on this basis is not warranted.  

Rating in excess of 30 percent on and after February 1, 2009

The Veteran's right knee disability is assigned a 30 percent evaluation as of February 1, 2009, status-post knee replacement, which is the minimum rating.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

For intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.  A 60 percent rating is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 100 percent rating is assigned for one year following the implantation of the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

On VA joints examination in March 2009 the Veteran complained of continued swelling in the right knee and great difficulty going up and down stairs; of looseness in the medial and lateral joint lines; of a give away feeling in the knee; and of constant 8.5 out of 10 pain.  He complained of popping in the right knee, mostly in the morning and after prolonged walking, and said the knee was swollen, painful, and very stiff on arising in the morning.  He said that he used a cane for ambulation.  He also complained of pain flares about 3 to 4 times a month, lasting about 2 days each, and said that he was not working secondary to his knee/ orthopedist's work restrictions.  He added that his employer was trying to find him limited duty that would fit physician's restrictions, but had been unable to do so thus far.  Examination found a well healed, highly mobile, nontender surgical scar over the anterior joint, and there was no fatigability, lack of endurance, loss of strength, weakness, or incoordination.  Gait was highly antalgic.  There was crepitus to the joint on palpation over the patella on repetitive motion, and diffuse swelling.  Active and passive range of motion testing found 0 to 100 degrees with complaints of pain in the 90 to 100 degree arc.  The knee was stable to varus and valgus though there was a palpable clunking of the knee.  Lachman's was negative, and the knee was stable to anterior and posterior drawer tests, but the examiner noted that the Veteran had great difficulty in bending the knee to tie and untie his shoes.  Diagnosis was right total knee replacement with continued postoperative problems.

At the July 2010 Board hearing, the Veteran stated that he wears a knee brace, because his knee was unstable.  He reported that when he walks, the knee slips to the right and it has been discussed that he might need another surgery to stabilize it.  Additionally, the Veteran's wife, a registered nurse, provided testimony that the knee was unstable.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (noting that 38 C.F.R. § 3.159(a)(1) indicates that any person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions may provide competent medical evidence).  She stated that with a knee replacement, he should be able to walk without a brace.  She stated that when he walks his leg bows out to the right.  The Veteran reported falls and that he now walks with a cane for stability.  He also stated that he was at a sitting down job currently.  The Veteran reported that his knee was about the same as it was at the March 2009 examination.  

The Board finds that the evidence of record supports an increased evaluation.  The examination found a highly antalgic gait, crepitus on motion, and swelling, all indicators of painful right knee.  Although the knee was stable and there was no weakness, there was palpable clunking of the knee and great difficulty and pain in bending over to tie and untie his shoes.  Additionally, the Veteran's wife, a registered nurse, testified of the Veteran's varus deformity.  Thus, resolving all reasonably doubt in favor of the Veteran, the subjective and objective findings more closely approximate chronic residuals of severe painful motion of the affected extremity.  38 C.F.R. § 4.3, 4.7 (2010).  Accordingly, a 60 percent evaluation is warranted.  A 100 percent rating is not for assignment as there has been no recent implantation of the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath, 1 Vet. App. at 595.  But no other potential diagnostic code provides for an evaluation in excess of 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2010).  Accordingly, an increased evaluation under alternative diagnostic codes is not warranted.

The Board has also considered whether a separate evaluation is warranted for left knee arthritis and instability.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  The Board has also considered whether separate evaluations are warranted for limitation of knee extension and flexion.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2005) (holding that where a knee disability manifests both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261).  Here, the evidence of record shows that although the Veteran provided competent and credible evidence of feelings of instability, the credible and probative medical evidence outweighs that testimony.  See Gabrielson, 7 Vet. App. at 40; see also Madden, 125 F.3d at 1481; Caluza, 7 Vet. App. at 511; Espiritu, 2 Vet. App. at 495; Colvin, 1 Vet. App. at 175.  

On and after February 1, 2009, consideration has been given to whether there is any additional functional loss not contemplated in the current 60 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206.  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45.  At the March 2009 VA joints examination the Veteran complained of continued swelling in the right knee and great difficulty going up and down stairs; of looseness in the medial and lateral joint lines; of a give away feeling in the knee; and of constant 8.5 out of 10 pain.  He complained of popping in the right knee, mostly in the morning and after prolonged walking, and said the knee was swollen, painful, and very stiff on arising in the morning.  He said that he used a cane for ambulation.  He also complained of pain flares about 3 to 4 times a month, lasting about 2 days each.  Examination found no fatigability, lack of endurance, loss of strength, weakness, or incoordination.  Gait was highly antalgic.  There was crepitus to the joint on palpation over the patella on repetitive motion, and diffuse swelling.  The knee was stable to varus and valgus though there was a palpable clunking of the knee.  Lachman's was negative, and the knee was stable to anterior and posterior drawer tests, but the examiner noted that the Veteran had great difficulty in bending the knee to tie and untie his shoes.  

At the July 2010 Board hearing, the Veteran stated that he wears a knee brace, because his knee was unstable.  He reported that when he walks, the knee slips to the right and it has been discussed that he might need another surgery to stabilize it.  Additionally, the Veteran's wife, a registered nurse, provided testimony that the knee was unstable.  She stated that with a knee replacement, he should be able to walk without a brace.  She stated that when he walks his leg bows out to the right.  The Veteran reported falls and that he now walks with a cane for stability.  He also stated that he was at a sitting down job currently.  The Veteran reported that his knee was about the same as it was at the March 2009 examination.  The Veteran's 30 percent evaluation reflects his status as post knee replacement with residuals less than severe painful motion or weakness in the affected extremity.  At the examination, the examiner found no fatigability, lack of endurance, loss of strength, weakness, or incoordination, although there was antalgic gait, crepitus to the joint on palpation, and swelling.  There was a stable knee as shown by negative Lachman's and drawer tests.  It was noted that the Veteran had great difficulty in bending the knee to tie and untie his shows.  Additionally, the hearing testimony indicates that the Veteran still has feelings of instability, difficulty climbing stairs, and constant pain.  The evidence during this time period shows chronic residuals of the right knee, to include severe pain and functional limitation.  The Board finds that there is no additional functional loss not contemplated in the 60 percent rating and that an increased evaluation on this basis is not warranted.  

After review of the evidence, there is no evidence of record that would warrant ratings in excess of 20 and 60 percent for the right knee disorder at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); see also Hart, 21 Vet. App. at 509-10.



Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of 20 and 60 percent are provided for certain manifestations of the service-connected right knee disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's right knee disorder, as the criteria assess knee limitation of motion, instability, pain, swelling, and other functional limitations.  Referral for extraschedular consideration is therefore not warranted.

Entitlement to a total disability rating based on individual unemployability

In a February 2007 medical record, it was noted that the Veteran needed a desk job.  At a March 2009 VA examination the Veteran reported that he was not working secondary to his doctor's work restrictions regarding the right knee.  He reported that his employer was trying to find him limited duty that would fit his doctor's restrictions, but had been unable to do so thus far.  At the July 2010 Board hearing, however, the Veteran testified that he was currently working.  Accordingly, the Board finds that the issue of entitlement to a total disability rating has not been raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (providing that when the record contains evidence of a potential claim for a total disability rating for compensation based on individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, the claim is not a separate claim, but involves an attempt to obtain an appropriate rating for a disability as part of a claim for increase).  


ORDER

Prior to February 1, 2009, an evaluation of 20 percent, but no more, for a right knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

On and after February 1, 2009, an evaluation of 60 percent, but no more, for a right knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In correspondence dated in April 2008 the Veteran averred that the RO's denial of a rating of a 100 percent evaluation beginning in 1998 was clear and unmistakable error.  The Board has referred that issue to the RO for initial adjudication.  The CUE issue, however, is inextricably intertwined with the Veteran's appeal regarding an increased rating for his asthma disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Accordingly, review by the Board of the issue of entitlement to increased ratings the Veteran's service-connected asthma is remanded pending adjudication of the Veteran's CUE claim.  

Additionally, VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326 (a) (2010) (providing that where medical evidence is inadequate for rating purposes, a VA examination will be provided).  The most recent VA examination was in March 2009.  At the July 2010 Board hearing, the Veteran asserted that he had been having increased asthma attacks.  Accordingly, the RO must provide the Veteran with a current examination. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate respiratory disorder examination.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished, to include pulmonary function testing, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must make findings regarding specific PFTs, to include (1) the percent predicted regarding forced expiratory volume in one second (FEV-1); (2) the percent regarding the ratio of FEV-1 to forced vital capacity (FVC) (FEV-1/FVC); (3) whether intermittent inhalational or oral bronchodilator therapy is used; (4) whether there is at least monthly visits to a physician for required care of exacerbations; (5) whether there is intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are used; (6) whether there is more than one attack per week with episodes of respiratory failure; or (7) whether there is the daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  The post-bronchodilator findings from PFTs must be used when evaluating the pulmonary function test results.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include the development and adjudication of the Veteran's claim of CUE in the February 1999, May 2005, and December 2006 rating decisions, readjudicate the Veteran's claim for an increased evaluation for his service-connected asthma disability.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


